Elias Cantu, Jr., Hector Cantu,
                                                                      Mary Cantu, Cynthia Cantu,
                                                                      Leticia Cantu, Emilio Cantu,
                                                                      and Ivar Cantu, Individually
                                                                                  and s

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2014

                                       No. 04-14-00329-CV

   SAVASENIORCARE ADMINISTRATIVE SERVICES, L.L.C., SSC Rio Grande City
               Operating Company, L.P. and Mark Anthony West,
                                Appellants

                                                 v.

Elias CANTU, Jr., Hector Cantu, Mary Cantu, Cynthia Cantu, Leticia Cantu, Emilio Cantu, and
          Ivar Cantu, Individually and as the Heirs of Maria Maldonado Cantu,
                                        Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-13-669
                          Honorable Jose Luis Garza, Judge Presiding


                                          ORDER
        In response to this court’s order dated May 19, 2014, appellant filed written proof that the
clerk’s fee has been paid. It is therefore ORDERED that the clerk’s record be filed in this appeal
no later than twenty days from the date of this order.

        On May 20, 2014, the court reporter responsible for preparing the reporter’s record in this
appeal filed a written notice stating he has not received a written request for the preparation of
the reporter’s record. It is therefore ORDERED that appellant provide written proof to this court
within ten days of the date of this order that: (A) the appellant has requested the court reporter to
prepare the reporter’s record, which request must designate the portions of the proceedings and
the exhibits to be included; see TEX. R. APP. P. 34.6(b)(1); and (B) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date of
this order, and the court will consider only those issues or points raised in appellant’s brief that
do not require a reporter’s record for a decision. See Tex. R. App. P. 37.3(c).


                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court